Case 18-16752-amc   Doc 86   Filed 06/17/20 Entered 06/17/20 13:32:40             Desc Main
                             Document     Page 1 of 4




                                                    July 15, 2020 at 11:00 a.m.
Case 18-16752-amc   Doc 86   Filed 06/17/20 Entered 06/17/20 13:32:40   Desc Main
                             Document     Page 2 of 4
Case 18-16752-amc   Doc 86   Filed 06/17/20 Entered 06/17/20 13:32:40   Desc Main
                             Document     Page 3 of 4
Case 18-16752-amc   Doc 86   Filed 06/17/20 Entered 06/17/20 13:32:40   Desc Main
                             Document     Page 4 of 4
